Citation Nr: 0333322	
Decision Date: 11/28/03    Archive Date: 12/10/03

DOCKET NO.  02-04 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for temporomandibular joint 
pain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel




INTRODUCTION

The veteran served on active duty from August 1976 to August 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law and applies to all pending claims for VA 
benefits, and redefines the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159 (2003).

VA must notify the veteran of evidence and information 
necessary to substantiate her claim and inform her whether 
she or VA bears the burden of producing or obtaining that 
information or evidence.  See 38 U.S.C.A. § 5103A (West 
2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA 
must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).

A preliminary review of the claims file shows that additional 
development is necessary in order to comply with the 
provisions of the VCAA.  In this regard, the veteran contends 
that her current temporomandibular joint pain is due to a 
tooth extraction performed during active service.  The 
service medical records confirm that the veteran underwent 
removal of her wisdom teeth during active service.  The 
veteran has submitted medical evidence of a current 
temporomandibular joint pain disorder.  In addition, she has 
submitted private medical evidence of a possible relationship 
between her current pain and the tooth extraction in service, 
as well as evidence of a broken elevator tip located in the 
area of the tooth extraction.  

Consequently, the Board finds that the RO should afford the 
veteran a VA medical examination and obtain a VA medical 
opinion concerning the relationship between the veteran's 
current disability and her period of active service.  The RO 
also should obtain all relevant treatment records.  In 
particular, the April 1999 letter from Mark Vandenberg, 
D.D.S., stated that treatment records were attached; however, 
those records are not associated with the claims file.

This matter is remanded for the following actions:

1.  The RO must comply with all 
provisions of the Veterans Claims 
Assistance Act of 2000.  See 38 U.S.C.A. 
§ 5103A (West 2002).  In particular, the 
RO should notify the veteran of evidence 
and information necessary to substantiate 
her claim and inform her whether she or 
VA bears the burden of producing or 
obtaining that information or evidence.  
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.

3.  The RO should obtain all relevant 
private and VA medical records not 
previously associated with the claims 
file.  

4.  The RO should schedule the veteran 
for the appropriate VA specialty 
examination to ascertain the nature and 
etiology of her temporomandibular joint 
pain.  The examiner is requested to 
review all pertinent records associated 
with the claims file.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to report complaints and 
clinical findings in detail.  
Specifically, the examiner should opine 
whether it is at least as likely as not 
that the veteran's current 
temporomandibular joint pain disorder is 
related to her tooth extraction in 
service, to the broken elevator tip, or 
otherwise to her period of active 
service.  The opinion should be supported 
by a complete medical rationale and 
should identify the relevant facts relied 
upon.

5.  Then, the RO should readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted, the veteran and 
her representative should be furnished a 
Supplemental Statement of the Case.  That 
document should include notice of all 
relevant actions taken on the claim for 
benefits, a summary of the evidence 
pertinent to the issue on appeal, and the 
applicable law and regulations.  After 
the appropriate period of time in which 
to respond has been provided, the case 
should be returned to the Board for 
further review.


The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




